PER OURIAM.
Appeal from a decision of the Patent Office refusing to allow claims 1 to 8, inclusive, 15, 16, 17, 19; and 20, of appellant’s application for a patent relating to a humidity regulator. After a careful examination of the record and briefs, and giving due consideration to the argument at bar, we are convinced, as were the tribunals of the Patent Office, that the allowance by the office of seven claims of the application protected all the novel features of appellant’s device. For the reasons stated by the Patent Office, we affirm the decision.